DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 	
Status of the Claims
 	Claims 1-15 are pending in the application.

				Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
 	1.	Determining the scope and contents of the prior art.
 	2.	Ascertaining the differences between the prior art and the claims at issue.
 	3.	Resolving the level of ordinary skill in the pertinent art.
 	4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

 	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buglino (US 2005/0054997 A1) in view of Cramer (US 2011/0213322 A1).

	As to claim 1,  Buglino teaches an ostomy wafer 42 (as adhesive body fitment 42 [0050],ll.1-5 Fig. 3-6 [0048],ll.1-5), the ostomy wafer having/comprising:
    PNG
    media_image1.png
    313
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    431
    media_image2.png
    Greyscale


a liner (74, 76, and/or release sheet) (cover sheets 74, 76, and/or release sheet [0062],ll.3,11,1-12) [capable of being] removed to expose adhesive 62 of 44 to adhere the ostomy wafer 42 to a user [0062]-[0063];
	 (b) a backing layer 66 (plastic layer (66) Fig.4 [0057],ll.3-4,30-37) providing a distal surface (distal, right Fig. 3,4) of the adhesive wafer 42 that is oriented to face away from the skin of the user (proximal, left in Fig. 3,4) during use [0051],ll.8-10,1-15;
	(c) an adhesive layer 62/64 of 44 and 70a (1st 62 and 2nd 64 adhesive layer as moldable adhesive component [0057],ll.1-3; [0051],ll.1-2 of pad 44 of wafer 42; and adhesive layer (70a) of microporous adhesive patch (70) Fig. 11 annotated [0086],ll.2) deposited onto the backing layer 66 Fig.3-4 providing a proximal surface (of 62/64 Fig.4) of the adhesive wafer 42 [0052],ll.3-4; Fig.3-6; [0050],ll.3-5;
 	(d) an opening 52 (central aperture 52 [0052],ll.3-4) formed through the backing layer 66 and the adhesive layer (of 44) Fig.3-4, the opening 52 adapted to fit around a stoma of the user Fig. 3-6 [0050],ll.3-5; and 
 	(e) a reinforcement structure 46 (shape defining member 46 Fig. 3,4 [0051],ll.3-15); located between the distal surface and the proximal surface of the adhesive ostomy wafer 42 Fig.3,4;  	wherein the reinforcement structure 46: reduces flexibility of the adhesive wafer 42 and adapts the adhesive ostomy wafer 42 to resist bending; and is more rigid than the adhesive layer (of 44) and the backing layer 66 (where reinforcement structure 46 of stiff or rigid plastic [0051],ll.4-5 that is necessarily more rigid and reduces flexibility than the pliable adhesive material of the adhesive layer 62/64 of 44, as made of pliable, mouldable body adhesive [0051],ll.1-5).
 	Buglino does not teach that the reinforcement structure is provided as a discrete reinforcement member that does not surround the opening.
	However, Cramer teaches an ostomy wafer (adhesive wafer (10) [0054],ll.2, Figs. 1, 22), comprising: 
  	 	an adhesive layer provided with a proximal surface in an axial direction facing the user during use (wafer (10) having an adhesive layer as skin compatible 
	 	an opening having an inner radial boundary defining a stoma receiving opening (opening in adhesive wafer (10) having inner radial boundary as inner edge Fig. 1 defining stomal receiving opening as stomal aperture (14) [0054],ll.9 Fig. 1; and 
 		an outer radial boundary defining the peripheral edge of the ostomy wafer (wafer (10) having an outer radial boundary defining peripheral edge as shown in Fig. 1); and 
 		a reinforcement structure 222 between the inner and outer radial boundary of the adhesive wafer 42 that helps prevent deformation of the stoma receiving opening (in wafer 10) in the longitudinal and/or the axial direction during use, (as reinforcement structures comprising at least one of discrete reinforcement members as stiffening ribs (222) [0095],ll.11-12 Fig. 21 arranged in an axial direction Fig. 21 (provided on liner (200) Fig. 21 as part of the ostomy wafer) [0095],ll.L1 between the inner and outer radial boundary (as shown radially extending between the inner and outer boundaries Fig. 22) for preventing deformation of the stoma receiving opening in the longitudinal and/or the axial direction during use (stiffening ribs (222) provide support to the wafer [0095],ll.11-12 and thus would necessarily help prevent deformation of the opening);

    PNG
    media_image3.png
    471
    469
    media_image3.png
    Greyscale
 	wherein (as per claim 1) the two reinforcement members (222) are:  		in the form of at least two discrete reinforcement members (e.g., as marked by dashed lines as shown in Fig. 21 annotated below)  		arranged on opposing sides of the stoma receiving opening (opening under (102) and where (222) shown on opposing sides of opening Fig. 21 annotated)  	wherein (as per claim 1) the reinforcement structure/member (222) is provided as a discrete reinforcement member that does not surround the opening ([0095],ll.11-12 as not surrounding the opening (opening under 102), as shown in Fig. 21 annotated, as shown by dashed lines above);
 	in order to: help prevent deformation of the stoma receiving opening and the wafer, where the stiffening ribs (222) provide support to the wafer and the opening [0095],ll.11-12 which includes the wafer opening and thus helping prevent deformation of the opening.
 	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the reinforcement structure/member of Buglino with the discrete and non-opening surrounding reinforcement member of Cramer, and one of skill would have been motivated to do so, in order to help prevent deformation of the stoma receiving opening, where the stiffening ribs provide support to the wafer without surrounding the opening, and thus helping prevent deformation of the wafer and the opening.

However, Cramer teaches wherein: 		(as per claim 6) the adhesive wafer 42 further comprises two discrete reinforcement members 222 Fig. 21 annotated above with a first discrete reinforcement member 222 located on a first side of the opening and a second discrete reinforcement member 222 that is separated away from the first discrete reinforcement member 222 (as shown in Fig. 21 annotated above); 		(as per claim 7) the adhesive ostomy wafer comprises at least three discrete reinforcement members 222 Fig.21, with each discrete reinforcement member 222 separated away from any other of the at least three discrete reinforcement members (as shown in Fig. 21 annotated above); 		in order to: help prevent deformation of the stoma receiving opening and the wafer, where the reinforcement members/stiffening ribs (222) provide support to the wafer and the opening [0095],ll.11-12 which includes the wafer opening and thus helping prevent deformation of the opening.
 	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the reinforcement structure/member of Buglino with the separated, two or three, reinforcement members of Cramer, and one of skill would have been motivated to do so, in order to help prevent deformation of the stoma receiving opening, 

	As to claims 8-9, Buglino discloses wherein the reinforcement structure 46 is separated a first distance Fig.3,4 from the opening 52 and separated a second distance Fig.3,4 from an outermost perimeter of the adhesive ostomy wafer 42 Fig.3,4, with the second distance larger than the first distance Fig.3,4 (46 as closer to opening than outer periphery of wafer 42 Fig.3,4).

	As to claims 10-11, Buglino teaches that the discrete reinforcement member 46 is formed by two arcuate-shaped discs (base 48 and convex wall 50 Fig.4 [0051],ll.12-14. 	Buglino does not teach that the reinforcement members are arranged on radially opposite sides of the opening, and do not overlap in an axial direction. 	However, Cramer teaches that the reinforcement members 222 are two discrete reinforcement members 222 Fig. 21 annotated above arranged on opposite sides of the opening and do not overlap in the axial direction (as shown in Fig. 21 annotated above);  		in order to: help prevent deformation of the stoma receiving opening and the wafer, where the reinforcement members/stiffening ribs (222) provide support to the wafer and the opening [0095],ll.11-12 which includes the wafer opening and thus helping prevent deformation of the opening.
 	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the reinforcement structure/member of Buglino with the separated, two discrete, and non-axial overlapping reinforcement members of Cramer, and one of skill would have been motivated to do so, in order to help prevent deformation of the stoma receiving opening, where the stiffening ribs provide support to the wafer, thus helping prevent deformation of the wafer and the opening.



 	As to claims 13-14, Buglino discloses wherein: (as per claim 13) the reinforcement structure 46 Fig.4 is more rigid in a radial direction than either of the adhesive layer and the backing layer in the radial direction; and (as per claim 14) the reinforcement structure is more rigid in an axial direction than either of the adhesive layer and the backing layer in the axial direction (where reinforcement structure 46 of stiff or rigid plastic [0051],ll.4-5 that is necessarily more rigid and reduces flexability than the pliable adhesive material of the adhesive layer 62/64 of 44, as made of pliable, mouldable body adhesive [0051],ll.1-5, and thus necessarily more rigid in a radial and a axial direction).
 	As to claim 15, Buglino discloses wherein the reinforcement structure 46 projects perpendicular to the backing layer 66 Fig.4 (where at least a portion of 46 projected perpendicular to the backing layer 66 Fig.4).
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3761